Mr. Justice Boggs delivered the opinion of the court. 3. Contracts, § 267*—what are remedies of party upon receipt, before performance, of notice of intention not to perform. Where one party to a contract gives notice before the time of performance arrives that he does not intend to perform, the other party may treat such notice as a breach and bring his action, or may decline to accept such notice as a breach and insist that the contract shall remain in force up to the time fixed for its final performance, holding the party refusing to perform responsible for the consequence of such refusal.